Citation Nr: 0534351	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  05-31 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for irritable bowel syndrome, on appeal from the 
initial determination.


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from January 1988 to 
October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that assigned a 10 percent disability 
evaluation for irritable bowel syndrome, after granting 
service connection for the same.  The veteran appealed the 
assigned rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Appellate review of the veteran's claim at this time would be 
premature.  In a statement received in September 2005, the 
veteran indicated that he wished to be scheduled for personal 
hearing before the Board at the local RO.  No such hearing 
was scheduled.  Therefore, in order to afford the veteran due 
process, this case must be remanded for an appropriate 
hearing to be scheduled.

Accordingly, the appeal is REMANDED for the following action:

Schedule the veteran for a hearing before 
the Board at the local RO or via 
videoconference, if the veteran so 
desires.  A copy of the notice scheduling 
the hearing should be placed in the 
claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


